REPORTED by the Judge of the Eifth Judicial Circuit.
The defendants pleaded mttrefois convict to an information for robbery. Upon the trial of the plea, certain records were given in evidence. The judge of the circuit court, being in doubt whether or not the plea was sustained by the records, certified the question to this court, under sec. 8, ch. 180, R. S.
This court, however, refused to entertain the case, or to hear argument of the question, or to' make any order, upon the ground that the certificate gave this court no jurisdiction under the statute. State v. Kneifle, 12 Wis., 439.